Citation Nr: 1550097	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  14-14 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to November 1968.  He died in July 2003.  The appellant is the Veteran's surviving spouse.  See December 2003 administrative decision (determining that a common-law marriage existed between the Veteran and the appellant).
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal following a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the matter, however, is retained by the RO in Muskogee, Oklahoma.  

In June 2015, the appellant testified before the undersigned Veterans Law Judge at a hearing at the local regional office (Travel Board hearing); a copy of the transcript of that hearing is associated with the claims file.

The Board recognizes that the RO treated the appellant's claim as one to reopen, indicating that the appellant's claim for entitlement to service connection for the cause of the Veteran's death was finally denied in July 2005 and December 2010.  See June 2013 rating decision.  Generally, once an issue is finally denied, it may be reopened upon the submission of new and material evidence.  However, after the December 2010 rating decision, relevant official service department records that existed but had not been associated with the claims file were received.  Specifically, the RO later received copies of the Veteran's Department of Defense pay records, demonstrating that the Veteran was in a combat zone during the month of November 1967.  See military pay records received July 2014.  These relevant service records, which existed but had not been obtained at the time of the prior rating decisions, are relevant to the establishment of the Veteran's likely presence in the Republic of Vietnam.  Accordingly, the claim is reconsidered on the merits.  See 38 C.F.R. § 3.156(c)(i) (2014).

The issues of whether new and material evidence has been received to reopen the claims for entitlement to service connection for diabetes, a cardiovascular disorder, hypertension, a renal disorder, a bilateral lower extremity disorder, diabetic retinopathy, and cataracts-all for accrued benefits purposes-have been raised by the record in an April 2005 statement but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the appellant's April 2005 VA Form 9 indicated that she wanted to appeal "all issues" listed in a September 2004 statement of the case, which denied entitlement to accrued benefits, stating that the Veteran was not owed any money at the time of his death.  Following the April 2005 statement, the appellant again reiterated claims to reopen accrued benefits issues generally in September 2010 (requesting to file "death claim") and most recently again in January 2013, when she filed a formal VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits) (emphasis added).  In this regard, the Board notes that the Veteran had filed a claim for service connection for diabetes mellitus, a cardiovascular disorder, hypertension, a renal disorder (claimed as renal failure), a bilateral lower extremity disorder (claimed as bilateral below-the-knee amputations), diabetic retinopathy, and cataracts-all as a result of exposure to herbicides and/or as secondary to diabetes mellitus-in March 2003, but that such claims remained pending and unadjudicated at the time of his death in July 2003.  See March 2003 claim.  Although the April 2005 VA Form 9 was deemed untimely with respect to the September 2004 statement of the case, the RO informed her in an April 2005 letter that her statement would instead be treated as a claim to reopen.  However, the RO only readjudicated the appellant's claim to reopen entitlement to dependency and indemnity compensation (DIC) benefits, and the appellant's claims to reopen the service-connection issues for accrued benefits purposes were never readjudicated.  Therefore, the Board does not have jurisdiction over the accrued benefits issues, and they are hereby referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

[The Board parenthetically notes that, to the extent that the appellant's statements could also be considered claims to reopen her previously denied claims of entitlement to death pension and entitlement to DIC benefits under 38 U.S.C.A. § 1318, the Board's grant of entitlement to service connection for cause of the Veteran's death in the decision below is considered the greater benefit and renders any new-and-material claims for pension and DIC under 38 U.S.C.A. § 1318 moot.  As such, no further action is warranted for these matters.] 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's death was caused by acute myocardial infarction, with diabetes being another significant medical condition not directly contributing to his death.

2.  Resolving doubt in the Veteran's favor, he served in the Republic of Vietnam, including at least at some point during the month of November 1967; it is therefore presumed that his acute myocardial infarction and Type 2 diabetes were caused by exposure to herbicides in the Republic of Vietnam.




(CONTINUED ON THE NEXT PAGE)
CONCLUSION OF LAW

The criteria for entitlement to service connection for cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (2014); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Duties to Notify and Assist

To the extent that there may be any deficiency of notice or assistance (including but not limited to any procedural deficiencies in failing to give the appellant a Decision Review Officer hearing per her September 2014 request or in failing to obtain medical records from the VA Medical Center in Muskogee, Oklahoma, immediately preceding his final hospitalization and death in July 2003), there is no prejudice to the appellant in proceeding with adjudication of the claim given the favorable nature of the Board's decision herein.

II.  Service Connection for the Cause of the Veteran's Death

Pursuant to 38 U.S.C.A. § 1310, Dependency and Indemnity Compensation (DIC) is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  A death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2015).  A disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b).  To be a contributory cause of death, the disability must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c).

For purposes of service connection for a disability or death resulting from exposure to a herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (2015).

If a veteran was exposed to herbicide agents during active military, naval, or air service and the requirements of 38 C.F.R. § 3.307(a) are met, certain diseases shall be service-connected, even if there is no record of such disease during service.  The enumerated diseases that will be presumed to be related to service as a result of exposure to herbicides include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction) and Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes). 38 C.F.R. § 3.309(e) (2015).

Here, the Veteran's death certificate indicates that the immediate cause of his death was acute myocardial infarction, with diabetes listed as another significant medical condition not directly contributing to death.  July 2003 Certificate of Death.   Significantly, as noted above, both acute myocardial infarction and type II diabetes are listed as diseases that will be presumed to be service-connected for Veteran's who were exposed to herbicide agents in the Republic of Vietnam.  Thus, it is imperative that the Board make a finding as to whether the Veteran was exposed to herbicides in service.

After carefully reviewing the evidence of record, the Board finds that there is competent, probative evidence establishing that the Veteran set foot in the Republic of Vietnam while serving in the military.  Although the Veteran's official Record of Assignments indicates that his overseas service was in the Pacific generally ("USARPAC") and his official Foreign Service record indicates that he served from November 1967 to November 1968 in Thailand, his Form DD-214 expressly denotes that his last duty assignment and major command was with the 549th Engineer Detachment in Vietnam, designated by the "USARV" abbreviation.  

Although the RO determined that there was no "conclusive proof that he had in-country Vietnam Service" (see June 2013 rating decision), the appellant submitted an E-mail from the Veteran, dated in 1999, in which he recalled being stationed in the Republic of Vietnam over Thanksgiving.  Additionally, she submitted Department of Defense payroll records for the Veteran, which indicated that for the month of November 1967, the Veteran was not charged any income tax.  Significantly, the designation "CZ" listed on the payroll record is consistent with the Armed Force's policy of excluding an entire month's military pay from gross income when a member of the military serves in a combat zone for any part of a month.  See generally https://www.irs.gov/uac/Military-Pay-Exclusion-%E2%80%94-Combat-Zone-Service.  The appellant and her son also competently testified regarding conversations they had with the Veteran regarding his periodic, and allegedly traumatic, service in the Republic of Vietnam.  

Although the payroll record itself does not expressly list the exact location of the combat zone, the Veteran's proximity in Thailand thereafter and the DD-214 notation of his last duty and major command being in Vietnam-further corroborated by his lay statements made prior to his death to family members and others (see the Veteran's son's hearing testimony regarding the Veteran's conversations about his experiences in Vietnam and e-mail of 1999)-constitute very persuasive evidence that the Veteran did indeed serve in the Republic of Vietnam, including at least at some point during the month of November 1967.  This evidence is intrinsically consistent and, importantly, not contradicted by any affirmative evidence showing that he did not service in Vietnam at any point during his twelve-month overseas assignment in Thailand.  Accordingly, the Board concludes that the Veteran did have at least periodic in-country service in the Republic of Vietnam and is therefore entitled to the presumption that he was exposed to herbicide agents.  Indeed, the definition of "[s]ervice in the Republic of Vietnam" includes service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2015). 

Having determined that the evidence supports the premise that the Veteran temporarily travelled to Vietnam, it is therefore presumed that he was exposed to an herbicide agent under 38 C.F.R. § 3.307(a)(6).  It follows that, under the provisions of 38 C.F.R. § 3.309(e), the Veteran's acute myocardial infarction and diabetes mellitus Type II are presumed to have been caused by his exposure to herbicides in Vietnam.  Given the fact that the Certificate of Death listed myocardial infarction as the immediate cause of his death, and diabetes as another significant condition, there is a sufficient indication that these disorders at least manifested to a compensable degree prior to his death and are subject to the presumption.  In fact, a March 2000 VA treatment record expressly noted diagnoses including atherosclerotic heart disease with chronic heart failure, status post myocardial infarction, and diabetes mellitus type II with nephropathy and neuropathy.  

For the reasons set forth above, the Board finds that service connection is warranted for the cause of the Veteran's death on a presumptive basis.






(CONTINUED ON THE NEXT PAGE)
ORDER

Service connection for cause of the Veteran's death is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


